1    Rene L. Valladres
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *C.B. Kirschner
     Assistant Federal Public Defender
4    Pennsylvania Bar No. 92998
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     CB_Kirschner@fd.org
7
     *Attorney for Petitioner Luis Gonzalas
8

9
                           U NITED S TATES D ISTRICT C OURT
10                               D ISTRICT OF N EVADA
11

12
     Luis Gonzalas,
13                                               Case No. 2:17-cv-01653-RFB-GWF
                  Petitioner,
14                                               Unopposed Motion for Extension
           v.                                    of Time to File Amended Petition
15
     Brian Williams, et. al.,                    (Third Request)
16
                  Respondents.
17

18

19
           Petitioner Luis Gonzalas, by and through counsel, C.B. Kirschner, Assistant
20
     Federal Public Defender, moves this Court for an extension of time of sixty (60) days
21
     from November 16, 2018, to and including January 15, 2019, to file the First
22
     Amended Petition.
23

24

25

26
1                              POINTS AND AUTHORITIES
2            1.   On or about February 11, 2008, Luis Gonzalas, was sentenced to life
3    with the possibility of parole, following his conviction for murder with use of a
4    deadly weapon. On May 25, 2017, he filed a Petition for Writ of Habeas Corpus
5    Pursuant to 28 U.S.C. § 2254 by a Person in State Custody (Not Sentenced to
6    Death). ECF No. 1-1. Mr. Gonzalas remains incarcerated with the Nevada
7    Department of Corrections.
8            2.   This Court appointed the Office of the Federal Public Defender as
9    counsel for Mr. Gonzalas and granted leave for counsel to file an Amended Petition
10   for Writ of Habeas Corpus. ECF Nos. 7 & 11. Counsel entered her appearance on
11   March 8, 2018. ECF No. 10.
12           3.   The Amended Petition is currently due November 16, 2018. Mr.
13   Gonzalas now requests an additional sixty (60) days, up to and including January
14   15, 2019, to file the Amended Petition. This is the third request for an extension of

15   time.

16           4.   The additional period of time is necessary in order to effectively

17   represent Mr. Gonzalas. This motion is filed in the interests of justice and not for

18   the purposes of unnecessary delay.

19           5.   Mr. Gonzalas is being housed at a prison in Eloy, Arizona. Counsel has

20   met with him twice to discuss his case, requiring two full days of travel. The most

21   recent visit was just two weeks ago, on November 2, 2018.

22           6.   Unfortunately, counsel’s schedule necessitates additional time to

23   prepare the Amended Petition. Counsel will be arguing a case before the Ninth

24   Circuit Court of Appeals on November 16, 2018 (Noguera v. Smith, case no. 17-

25   16185). This is obviously an immovable date and requires extensive preparation

26   time. Counsel is also scheduled to argue another case before the Ninth Circuit on




                                                 2
1    December 21, 2018 (Rodney v. Filson, case no. 17-15438), and will need time to
2    prepare for that as well. Counsel is also working on numerous other habeas cases
3    with upcoming filing deadlines.
4           7.     Additionally, Counsel will be out of the office from November 21 to
5    November 27, visiting family for the Thanksgiving holiday.
6           8.     On November 13, 2018, Deputy Attorney General Jessica Perlick was
7    contacted via email and stated that she did not object to the extension, but the lack
8    of objection should not be construed as a waiver of any procedural defenses, nor as a
9    concession that any amended petition will be considered timely filed, nor as a basis
10   for equitable tolling.
11          9.     For the above stated reasons, Petitioner respectfully requests this

12   Court grant the request for an extension of time of sixty (60) days and order the

13   Amended Petition to be filed on or before January 15, 2019.

14          Dated this 14th day of November, 2018.

15

16                                                   Respectfully submitted,

17                                                   Rene L. Valladares
18                                                   Federal Public Defender

19                                                   /s/ CB Kirschner
                                                     C.B. Kirschner
20                                                   Assistant Federal Public Defender
21

22

23
                                                     IT IS SO ORDERED:
24

25                                                   ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
26
                                                             November 19, 2018.
                                                     DATED: ____________________



                                                 3
1                              CERTIFICATE OF SERVICE

2          I hereby certify that on November 14, 2018, I electronically filed the foregoing
3    with the Clerk of the Court for the United States District Court, District of Nevada
4    by using the CM/ECF system.
5          Participants in the case who are registered CM/ECF users will be served by
6    the CM/ECF system and include: Jessica Perlick.
7          I further certify that some of the participants in the case are not registered
8    CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage
9    pre-paid, or have dispatched it to a third party commercial carrier for delivery
10   within three calendar days, to the following non-CM/ECF participants:
11         Luis Gonzalas
           #1016275
12         1250 E. Arica Rd
13         Eloy, AZ 85131

14                                            /s/ Adam Dunn
                                              An Employee of the
15                                            Federal Public Defender
16

17

18

19

20

21

22

23

24

25

26




                                                4
